Citation Nr: 0708177	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc syndrome, L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
April 1958, and from June 1958 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision, in which the RO, in 
Columbia, South Carolina, continued the veteran's 40 percent 
rating for degenerative disc syndrome, L4-L5.  The veteran 
filed a notice of disagreement (NOD) in September 2002, and 
the RO issued a statement of the case (SOC) in January 2003.  
An October 2003 supplemental SOC (SSOC) gave the veteran an 
additional 60 days in which to perfect his appeal.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2003.

During the course of the appeal, the veteran moved to 
Georgia, and jurisdiction of the veteran's claims file was 
transferred to the Atlanta RO.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In October 2005, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC) for further development.  
After completing all requested action, the RO continued 
denial of the veteran's claim (as reflected in the August 
2006, September 2006, and November 2006 SSOCs) and returned 
the matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
or unfavorable ankylosis of the lumbar spine.

3.  Medical evidence since September 23, 2002, does not 
document that the appellant had any qualifying incapacitating 
episodes due to lumbar disc disease during the previous 
twelve-month period, or that he had separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations.

4.  Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc syndrome, L4-L5 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); and Diagnostic Code 5293 (as in effect since September 
23, 2002); General Rating Formula for renumbered Diagnostic 
Codes 5235-5243 and Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes  (as in effect 
since September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

March 2002 pre-rating and January 2005 and October 2005 post-
rating RO letters collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and a request to advise the RO as to 
whether there was medical evidence showing treatment for 
degenerative disc syndrome, L4-L5.  Those letters also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the condition had 
worsened).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get.  Additionally, the January 2005 and October 2005 RO 
letters requested that the veteran furnish any evidence that 
he had in his possession that pertained to his claim.  The 
Board finds that, collectively, these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the July 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the 
section 5103(a) notice did not affect the essential fairness 
of the adjudication, in that his claim was fully developed 
and readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  As indicated below, as a result of RO/AMC 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's most recent October 2005 notice letter-which further 
completed VA's notice requirements-and additional 
opportunity to provide information and/or evidence pertinent 
to the claim under consideration, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
August 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield, 20 Vet. App. at 537. 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned, and such notice was provided in an August 
2006 RO letter.  As with the January 2005 and October 2005 
letters, addressed above, the veteran is not prejudiced by 
the timing of this notice.  In any event, the Board notes 
that, as the decision herein denies the claim for increase, 
no disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA medical records through 
2006.  In May 2002, September 2003, November 2005, and April 
2006, the veteran was afforded comprehensive VA examinations 
in connection with his claim, reports of which are of record.  
A transcript of the veteran's June 2005 Board hearing also 
has been associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of July 1995, the RO granted 
service connection for degenerative changes of the low back 
with pain and limitation of motion, and assigned an initial 
20 percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003-5292 (pursuant to which arthritis 
and limitation of motion of the lumbar spine are evaluated), 
effective March 31, 1995.  In an October 1995 rating 
decision, the RO assigned a higher initial rating of 40 
percent, effective March 31, 1995.  In the July 2002 RO 
rating decision, the RO continued the veteran's 40 percent 
rating for degenerative disc syndrome, L4-L5 under the 
provisions of 38 C.F.R. § 4.71a, DCs 5292-5293 (pursuant to 
which limitation of motion of the lumbar spine and 
intervertebral disc syndrome (IVDS) are evaluated).

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows:  severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings prior to September 23, 2002 
provide no basis for more than the currently assigned 40 
percent rating under former DC 5293.  

A May 2001 VA treatment record revealed findings of full 
range of motion of all joints without limitation, except the 
lumbosacral spine.  There was decreased proximal and distal 
muscle strength on both lower extremities.  A December 2001 
VA treatment record shows that the veteran had degenerative 
joint disease and limited motion of the spine.

An April 2002 VA treatment record included neurological 
testing results and revealed a finding of no focal deficits.  
Bilateral deep tendon reflexes were normal, sensation was 
intact, and the veteran was balanced, coordinated and had a 
steady gait.

In May 2002, the veteran underwent a VA examination.  The 
veteran complained of pain, weakness, fatigue, lack of 
endurance, and stiffness of the lower back.  He stated that 
when he woke up in the morning, his back was stiff and he had 
pain 24 hours a day with no relief.  He also reported that 
the pain prevented him from walking or standing for over a 
few minutes at a time.  He could brush his teeth, dress 
himself, shower, and drive a car, but could not cook, vacuum, 
walk, shop, take out the trash, push a lawn mower, climb 
stairs, or garden.  He was not currently employed and his 
last employment was February 1994 when he received disability 
from Social Security.

Objective examination revealed a very slight right antalgic 
gait, but the examiner thought that this was related to his 
foot and not his back.  Neurological examination revealed 
sensation within normal limits, equal reflexes bilaterally in 
the lower extremities with reinforcement, and normal motor 
strength and power.  Orthopedic examination revealed painful 
motion of the lumbar spine.  There was some mild muscle spasm 
over the paravertebral muscles in the lumbosacral area.  The 
veteran had weakness of his lower back on movement in any 
direction.  There was tenderness in both the right and left 
paravertebral muscles.  Straight leg raising was difficult to 
evaluate, but was positive at 45 degrees.  Range of motion 
testing revealed forward flexion to 50 degrees; extension to 
25 degrees; bilateral lateral flexion to 30 degrees; and 
bilateral rotation to 20 degrees.  There was pain, fatigue, 
weakness, and lack of endurance, with pain being the more 
dominant of these features.  An X-ray of the lumbar spine 
revealed moderate to moderately severe diffuse lumbar 
spondylosis with more pronounced changes at L4-5 where there 
was marked degenerative disc space.  Regarding the veteran's 
service-connected disability and its affect on his ability to 
work, the examiner stated that the veteran had so many 
surgeries, that it was difficult to equate the amount of his 
total disability that was due to his service-connected lumbar 
spine disability.  The examiner felt that the veteran's 
service-connected low back disability would contribute no 
more than one third to his overall disabilities caused by his 
recent coronary artery bypass graft, abdominal aneurysm 
repair, and amputation of his great toe.  The examiner also 
opined that the veteran's service-connected lumbar spine 
disability would have a great effect upon the veteran's 
occupation and daily activity because the veteran was very 
limited in the amount that he could walk due to pain in the 
back and lower extremities.  However, it was also noted that 
the veteran had other nonservice-connected disabilities in 
addition to his service-connected lumbar spine disability 
that rendered him very inactive in all ways that required 
weightbearing, getting up and down, bending, stooping, and 
lifting.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a higher rating, as the 
veteran's motor strength, sensation, and reflexes were all 
normal in the lower extremities.  Therefore, the veteran's 
symptoms are not found to be pronounced and persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5292.  Under the 
criteria of former DC 5295 (as in effect prior to September 
26, 2003), severe symptoms warrant a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5295.  A 40 percent rating is the 
maximum rating available under DCs 5292, 5295.

Further, no other DC provides any basis for assignment of any 
higher rating during the period in question.  Under the 
former criteria, ratings in excess of 40 percent are 
available for residuals of a fractured vertebrae, or for 
unfavorable ankylosis of the lumbar spine or for ankylosis of 
the entire spine; however, as the medical evidence does not 
demonstrate that the veteran's degenerative disc syndrome, 
L4-L5 involved any of the above, there is no basis for 
evaluation of the disability under former DCs 5285, 5286 or 
5289, respectively.  

Rating Criteria from September 23, 2002 to September 25, 
2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods:  
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

A February 2003 VA X-ray of the lumbar spine revealed 
generalized osteopenia.  The L5 disc space was narrowed and 
the endplates were sclerotic.  Small Schmorl's nodes were 
seen at L1, 2, and 3, and there was dextroscoliosis of the 
lumbar spine.  A February 2003 VA X-ray conducted two weeks 
later revealed degenerative disc disease and arthritis on the 
lower lumbar spine with osteoporosis.

A June 2003 VA bone density test revealed findings consistent 
with minimal osteopenia and a 2-fold increased fracture risk.

A September 2003 VA examination report reflects similar 
subjective complaints from the veteran as on May 2002 VA 
examination.  Physical examination revealed a left antalgic 
gait.  The veteran was also noted to use a cane for 
ambulation, which was not prescribed.  There was tenderness 
over the paravertebral and central area of the spine.  He had 
questionable straight leg raising on the right at 60 degrees 
and none on the left.  He also had some muscle spasm on the 
right paravertebral muscles.  There was no radiation of pain 
on movement and no radiculopathy.  Range of motion testing of 
the lumbar spine was conducted and revealed flexion to 45 
degrees; extension to 25 degrees; bilateral lateral flexion 
to 20 degrees; and bilateral rotation to 15 degrees.  The 
examiner noted that all of the limitations of motion were due 
to pain that began at that limitation and did not allow 
movement beyond that point.  The veteran's motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  Neurological examination revealed normal 
sensory and normal motor strength.  Deep tendon reflexes were 
somewhat diminished throughout in both the right and left 
knee and ankle.  The examiner noted that there was positive 
straight leg raising on the right and marked limitation of 
motion of the lower back.

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 40 percent for this period is not warranted on any 
basis.

The medical evidence simply does not demonstrate 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, which is warranted for 
the next higher, 60 percent, rating assignable on the basis 
of incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5293 
(2003).  

Moreover, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 40 percent.  For the period in question, the 
pertinent medical findings do not demonstrate more orthopedic 
impairment-primarily, motion limited by pain -than would 
warrant a 20 percent rating under Diagnostic Code 5292, or, 
alternatively, under Diagnostic Code 5295.  Further, there is 
no medical indication that the veteran had separately ratable 
neurological manifestations of back disability during this 
time frame.  As indicated above, on VA examination, he had 
normal sensation and motor strength and his reflexes were 
only somewhat diminished in the lower extremities.

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code during 
the period in question.  While, under the criteria in effect 
prior to September 26, 2003, evidence of ankylosis of the 
lumbar spine or residuals of fracture of the vertebra without 
cord involvement; or abnormal mobility requiring neck brace, 
may warrant a rating in excess of 40 percent, here, the 
disability has not been shown to involve any of the above.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2003).  

Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, a 10 percent is assignable 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  

An April 2004 VA X-ray of the lumbar spine revealed extensive 
degenerative changes at all three levels, especially at the 
anterior vertebral bodies.  However, no significant disc 
bulge or protrusion was seen.  There was some mild left-sided 
neural foraminal encroachment at L3 from fact hypertrophy.  
At L4-5, there was bilateral neural foraminal encroachment 
from facet hypertrophy.

A May 2005 VA treatment record revealed low back pain and 
mild tenderness on palpation of the lumbosacral spine area.  
An X-ray of the lumbar spine  revealed advanced degenerative 
changes. 

In June 2005, the veteran and his wife testified during a 
Board hearing.  The veteran stated that the medication he 
took for his back made him drowsy.  Regarding the range of 
motion of his lumbar spine, he stated that he could probably 
bend his back 25 percent of normal range. If he bends down on 
the floor, he has a problem getting back up.  He also stated 
that he had a muscle spasm in his legs and pain that went 
down both legs to his feet.; he indicated that the pain will 
stay for a few weeks at a time and is constant.  The veteran 
stated that some nights, he needs to get up and walk around 
because of the pain.  When he has muscle spasms, he sometimes 
fell to the floor.  The veteran stated that he could not walk 
long distances and could not do any shopping because of the 
walking.  Regarding his work, the veteran stated that he 
stopped working in 1994 because of the pain in his back and 
legs.  The veteran's wife testified that there were 
approximately 25 days out of the month when the veteran could 
not do anything and would sit in the recliner or lay in the 
bed.  She also stated that she retired from her job to help 
care for the veteran.  She stated that she witnessed the 
veteran fall at times because of the pain in his back and 
this occurred approximately three times a week.  The 
veteran's representative summarized by stating that the 
veteran was totally incapable of performing daily activities 
and had to quit working because of his back condition.

In November 2005, the veteran underwent a VA orthopedic 
examination.  Range of motion testing of the lumbar spine 
revealed flexion to 30 degrees; extension to 30 degrees; 
bilateral lateral flexion to 10 degrees; and bilateral 
rotation to 10 degrees.  There was evidence of pain, 
weakness, fatigue, lack of endurance and incoordination with 
repetition of two.  There was also pain with bilateral leg 
raising and the veteran complained of pain when getting on 
and off the exam table.  An X-ray of the lumbar spine 
revealed that the slight anterior compression of L1 vertebra 
did not appear to be acute, and also revealed degenerative 
changes.  The pertinent diagnosis was degenerative changes of 
the lumbosacral spine with slight anterior compression of L1 
vertebra.

On April 2006 VA neurological examination, the veteran had 
normal deep tendon reflexes for bilateral lower extremities 
and bilateral dorsalis pedis, and posterior tibial pulses 
were equal and strong.  Bilateral leg raising was to 60 
degrees with complaints of pain at 60 degrees.  The results 
of range of motion testing of the lumbar spine were recorded 
as flexion to 45 degrees with complaints of pain at 30 
degrees; extension to 30 degrees; bilateral lateral flexion 
to 20 degrees with pain at 10 degrees; and bilateral rotation 
to 20 degrees with pain beginning at 10 degrees.  Bilateral 
knee and ankle reflexes were normal.  There was evidence of 
weakness, lack of endurance, fatigue and incoordination with 
repetition of four.  The examine noted that no muscle spasm 
was observed, and neurological examination was negative.  
Neurological symptoms were associated with the low back, with 
probable sciatic neuropathy; however, the examiner found no 
ratable neurological disability, in addition to the 
orthopedic disability.  The examiner also found no ankylosis 
of the spine.

A May 2006 magnetic resonance imaging (MRI) of the lumbar 
spine revealed asymmetric degenerative disc disease at L4-5, 
L3-4, and L5-S1 in order of severity, worse at L4-5.  In 
addition, there was disc osteophyte complex at L4-5, most 
prominent to the right of midline, with right neural 
foraminal compromise.  There was lateral disc protrusion at 
L3-4 on left of midline.

A June 2006 VA treatment record shows that the veteran 
complained of constant low back pain with extension into the 
bilateral hips and posterior thighs, and episodic extension 
into the balls of the feet, right greater than left.  The 
veteran reported that there was worsening of low back pain 
with activity and relief with lumbar flexion.  A physical 
examination was conducted and revealed normal motor strength 
of the bilateral lower extremities.  Light touch sensation 
was intact at the bilateral lower extremities, and deep 
tendon reflexes were symmetric.  There was no clonus, 
Babinski, or Hoffmann.  A myelogram of the lumbar spine was 
recommended.

A June 2006 myelogram of the lumbar spine revealed multilevel 
disc disease, with some evidence of canal impingement, 
greater on the right at L4-5 and left at L3-4.

A June 2006 computed tomography (CT) post-myelogram of the 
lumbar spine revealed multilevel degenerative disc disease, 
with greatest accentuation on canal narrowing at the L4-5 
level, secondary to brad-based disc osteophyte complex, 
asymmetric to the right, and at L3-4 asymmetric to the left.  
Canal, greatest narrowing was seen on the right at L4-5.

An August 2006 VA treatment record reflects that the veteran 
complained of low back pain with intermittent leg pain that 
occurred at rest and with ambulation.

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 40 percent for this period also is not 
warranted on any basis.

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more than a 40 percent rating under 
the General Rating Formula.  While, under Note (1) at revised 
DC 5235-5243, VA must continue to consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine disability, such would not be the case here.  

Considering the pertinent findings with respect to veteran's 
primary orthopedic manifestation-limited motion-in light of 
the General Rating Formula would result in no more than a 20 
percent rating based solely on range of motion findings (for 
forward flexion greater than 30 degrees and less than 60 
degrees VA examinations in November 2005 and April 2006), or 
a maximum 40 percent rating, based on consideration of the 
point at which pain begins (at 30 degrees on forward flexion 
during April 2006 VA examination).  At any rate, there is no 
evidence of actual or comparable ankylosis of the lumbar 
spine so as to warrant more than 40 percent rating under the 
criteria of the General Rating Formula.  The April 2006 VA 
examiner noted that the veteran did not have ankylosis of the 
lumbar spine and the veteran had objectively demonstrated 
measurable range of low back motion on all VA examinations 
since September 26, 2003. 

There also is no medical evidence of any separately ratable 
neurological disability.  In April 2006, VA neurological 
examination was negative, and the examiner opined that there 
was no ratable neurological disability.  The June 2006 VA 
treatment record reflects that there was normal motor 
strength of the bilateral lower extremities, normal 
sensation, and normal deep tendon reflexes.  

Further, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  During the Board hearing, the veteran and his wife 
testified as to the  severity of the veteran's back 
disability; the veteran testified that he had to lay down at 
times because of the pain in his lumbar spine, and his wife 
testified as to approximately 25 days out of the month when 
the veteran could not do anything and would sit in the 
recliner or lay in the bed.  Notwithstanding these 
assertions, the record does not show that bed rest has been 
prescribed by a physician, or include objective evidence 
otherwise establishing incapacitating episodes.  As such, the  
competent and objective evidence does not support a finding 
that the veteran has incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
which is warranted for the next higher, 60 percent, rating 
assignable on the basis of incapacitating episodes.

All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the current 40 
percent rating properly compensates the veteran for the 
extent of his functional loss due to pain and other factors 
set forth in sections 4.40 and 4.45.  The Board notes VA 
examiner comments in November 2005 and April 2006 that the 
veteran had weakness, lack of endurance, fatigue, and 
incoordination with repetitive motion of the lumbar spine.  
However, there is no medical evidence to support a finding 
that these symptoms, to include pain, are so disabling as to 
effectively in ankylosis, which is required for a rating in 
excess of 40 percent under both the former and revised 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (in effect as of September 26, 
2003).  Rather, the evidence indicates that the RO's 
assignment of the current 40 percent rating was based on 
consideration of functional loss due to pain weakness, 
fatigue, lack of endurance, and incoordination.  As these 
symptoms are contemplated in the assignment of the current 
rating, none provides any basis for assignment of any higher 
rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis for any 
period under consideration.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the January 2003 SOC and discussed in the 
October 2003 SSOC).  Initially, the Board notes that there 
has been no showing that the veteran's low back disability 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned rating).  While the 
May 2002 VA examiner commented that the veteran's service-
connected lumbar spine disability would have a great effect 
upon the veteran's occupation, the currently assigned 40 
percent rating contemplates significant interference with 
employment; more than that simply is not shown.  Simply 
stated, there is no objective evidence to support the 
veteran's assertions that he had to quit his job and receive 
Social Security disability solely due to pain in his back and 
legs; indeed, the May 2002 examiner identified other 
nonservice-connected disabilities that render him very 
inactive.  There also is no objective evidence that the 
service-connected lumbar spine disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not invoked.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for degenerative disc syndrome, L4-
L5, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for degenerative disc 
syndrome, L4-L5 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


